Case 1:18-cv-01212-PAB-MEH Document 61-1 Filed 05/30/19 USDC Colorado Page 1of1

 

 

Regarding the News Story Involving Ella Bliss

T message _

 

Kelly Huelsing <kelly@ellablissbeautybar.com> : Thu, May 17, 2018 at 2:33 PM

To Our Vaiued Ella Bliss Beauty Bar Management & Staff:

This morning we found out that a former employee has decided to use the media to support unfounded accusations and
slanderous statements directly at Ella Bliss.

While we are outright flabbergasted, and very surprised by these false and erroneous comments- we want to assure all of
our valued employees, that we are working diligently to protect everyone from these premeditated and slanderous
attacks.

Please understand, we will vigorously and aggressively defend all false accusations and the unfortunate slanderous
comments. We assure you, that we will undoubtedly prove that the motivation is nothing more than an attempt to
economically harm the hard earned business that we together, have all work so hard to grow over the past five years.

As you know, we are a female and family owned business- and have always placed unwavering priorities on protecting all
of our valued staff and management from any harmful practices. We have very strict anti-discrimination policies in place-
along with openly displaying our Values By Which We Operate!

At this time we request that everyone refrain from speaking with any news outlet as we will be handling all response
internally.

- Please contact either of us, or your manager if you have any additional questions or concerns.
Thank you for being a huge part of The Ella Bliss Team!

Sincerely,
Brooke and Kelly
www.ellablissbeautybar.com

 

Pecier e

2741014 TLH

AGREN BLANDO REPORTING

MILES 000378
